 




Amendment No. 1
to
MEDL Mobile Holdings, Inc.
2011 Equity Incentive Plan


By virtue and in exercise of the powers under Section 2(b) of the 2011 Equity
Incentive Plan (the “Plan”) of MEDL Mobile Holdings, Inc. (the “Company”), a
Nevada corporation, the Board of Directors of the Company hereby adopts this
Amendment No. 1 to Equity Incentive Plan:


1.           Section 3(a) of the Plan is stricken in its entirety and is amended
to read as follows:


“(a)           Share Reserve.  Subject to Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock of
the Company that may be issued pursuant to Stock Awards after the Effective Date
shall not exceed ten million (10,000,000) shares.”


2.           Except as aforesaid, the Plan shall remain in full force and
effect.




 